Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (KR 10-185570 B1). Citations below are made to Do et al. (US 2018/0212090 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

	In view of Claim 9, Do et al. teaches an integrated solar cell for a window (Figure 1A-B & Paragraph 0024), comprising:
a solar cell (Figure 1A-B, & Paragraph 0041);
a color filter provided on or under the solar cell and configured to reflect a portion of light and transmit the remaining light to express a predetermined color (Figure 1A-B, #270 - Paragraph 0040 & Paragraph 0055-0057);
excluding the bottom most layer in Fig. 1A, #270.
a bonding layer interposed between the solar cell and the color filter (Figure 1A, the lowermost layer of element 270 can be considered to be a bonding layer), in the alternative, a bonding layer interposed between the solar cell and the color filter (Figure 1A, #100).

In view of Claim 10, Do et al. is relied upon for the reasons given above in addressing Claim 9.  Do et al. teaches condition 1 is satisfied in Table 2, when A is any one of the embodiments and when B is the comparative example, a value of A/B ranges from between 0.94 to 0.97 (Table 2 – Paragraph 0104 & 0110-0111).

In view of Claim 11, Do et al. is relied upon for the reasons given above in addressing Claim 9.  Do et al. teaches a window includes the integrated color solar cell for a window of claim 9 (Paragraph 0024).

Claims 9 -11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 2020/0365751 A1)

In view of Claim 9, Guo et al. teaches an integrated color solar cell for a window (Figure 2 & Paragraph 0090), comprising:
a solar cell (Figure 2, & Paragraph 0087);
a color filter provided on or under the solar cell and configured to reflect a portion of light and transmit the remaining light to express a predetermined color (Figure 2, #50 - Paragraph 0100 & 0125);
a bonding layer interposed between the solar cell and the color filter (Figure 2, #78 & Paragraph 0076).

In view of Claim 10, Guo et al. is relied upon for the reasons given above in addressing Claim 9.  Guo et al. teaches that the solar cell can have efficiencies greater than 18% (Paragraph 0018), while a solar cell without a filter or bonding layer has an efficiency of 20.18% (Paragraph 0121), accordingly, Guo et al. discloses conditions where A/B = 0.9.

In view of Claim 11, Guo et al. is relied upon for the reasons given above in addressing Claim 9.  Guo et al. teaches the integrated color solar cell can be used in a window (Paragraph 0090).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726